DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 20222.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US Patent Application Publication 2018/0366436 in view of Schuster, US Patent 7,315,454.

Regarding claim 16, Wang teaches a method comprising placing first integrated circuit dies 103 over a carrier substrate in a first pattern, the first integrated circuit dies comprising first die connectors 102 and 121 facing away from the carrier substrate after the placing (figures 1-3 through 1-5), bonding second integrated circuit dies 126 and 127 to the first integrated circuit dies, the second integrated circuit dies comprising second die connectors 102 in physical contact with the first die connectors after the bonding (figures 1-7 through 1-9); and forming a redistribution structure 145 over the second integrated circuit dies, the redistribution structure being electrically connected to the second integrated circuit dies and the first integrated circuit dies (figures 1-13 and 1-14).

Wang fails to teach the first pattern is a checkerboard pattern, wherein orientations of the first integrated circuit dies alternating along rows and columns of the first checkerboard pattern;

Schuster teaches the first pattern is a checkerboard pattern, wherein orientations of the first integrated circuit dies 3 alternating along rows and columns of the first checkerboard pattern. As shown in figure 2, the two-set dies 3 are oriented alternating from top to bottom and left to right in the long length direction. This arrangement chosen for the semiconductor chips makes it possible to achieve an optimum space utilization of the entire usable area of the electronic printed circuit board, thereby making it possible to add more chips to optimize the printed circuit board.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuster with that of Wang because orienting dies in alternating rows and columns makes it possible to achieve an optimum space utilization of the entire usable area of the electronic printed circuit board, thereby making it possible to add more chips to optimize the printed circuit board.

Regarding claim 17, Wang teaches forming a first dielectric layer 114 around the first integrated circuit dies, the second integrated circuit dies being further bonded to the first dielectric layer by dielectric-to- dielectric bonds after the bonding (figure 1-4); and forming a second dielectric layer 133 around the second integrated circuit dies, the first integrated circuit dies being further bonded to the second dielectric layer by dielectric-to-dielectric bonds after the bonding (figure 1-8).

Regarding claim 22, Wang teaches forming a first dielectric layer 114 around the first integrated circuit dies, surfaces of the first dielectric layer and the first integrated circuit dies being planar; and forming a second dielectric layer 133 around the second integrated circuit dies, surfaces of the second dielectric layer and the second integrated circuit dies being planar (Figure 1-8)

Regarding claim 23, Wang teaches front sides of the first integrated circuit dies are bonded to front sides of the second integrated circuit dies by metal-to-metal bonds and by dielectric-to-dielectric bonds (Figure 1-8).

Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathan et al, US Patent Application Publication 2010/0289131 in view of Schuster, US Patent 7,315,454.

Regarding claim 16, Bathan teaches a method comprising placing first integrated circuit dies 154 over a carrier substrate 150 in a first pattern, the first integrated circuit dies comprising first die connectors 156/158  facing away from the carrier substrate after the placing (figures 3a), bonding second integrated circuit dies 164 to the first integrated circuit dies, the second integrated circuit dies comprising second die connectors 160/166 in physical contact with the first die connectors after the bonding; and forming a redistribution structure 172b or 172c or 172d over the second integrated circuit dies, the redistribution structure being electrically connected to the second integrated circuit dies and the first integrated circuit dies (figure 5).

Bathan fails to teach the first pattern is a checkerboard pattern, wherein orientations of the first integrated circuit dies alternating along rows and columns of the first checkerboard pattern;

Schuster teaches the first pattern is a checkerboard pattern, wherein orientations of the first integrated circuit dies 3 alternating along rows and columns of the first checkerboard pattern. As shown in figure 2, the two-set dies 3 are oriented alternating from top to bottom and left to right in the long length direction. This arrangement chosen for the semiconductor chips makes it possible to achieve an optimum space utilization of the entire usable area of the electronic printed circuit board, thereby making it possible to add more chips to optimize the printed circuit board.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schuster with that of Bathan because orienting dies in alternating rows and columns makes it possible to achieve an optimum space utilization of the entire usable area of the electronic printed circuit board, thereby making it possible to add more chips to optimize the printed circuit board.


Regarding claim 18, Bathan teaches the first integrated circuit dies comprise first memory dies 154 and first logic dies 154, and wherein the second integrated circuit dies comprise second memory dies 164 and second logic dies 164, and further comprising: 
placing the second memory dies centered over the first logic dies; and placing the second logic dies centered over the first memory dies (Note: [0036] and [0039] teaches that the dies may contain circuitry such as memory or other signal processing circuits. A logic die is another generally known signal processing circuit that is used with a memory die and therefore taught in this reference as well).

Regarding claim 19, Bathan teaches  the first integrated circuit dies 154 are memory dies, and wherein the second integrated circuit dies 164 are logic dies, and further comprising: placing respective ones of the logic dies over respective ones of the memory dies (Note: [0036] and [0039] teaches that the dies may contain circuitry such as memory or other signal processing circuits. A logic die is another generally known signal processing circuit that is used with a memory die and therefore taught in this reference as well).

Regarding claim 20, Bathan teaches bonding third integrated circuit dies to the second integrated circuit dies, the third integrated circuit dies 154 comprising third die connectors facing away from the carrier substrate after the bonding (in which the third die 154 in 172b in figure 5).

Allowable Subject Matter

Claims 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 25-35 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 25, the prior art fails to anticipate or render obvious the claimed invention including “…placing first integrated circuit dies on a carrier substrate, the first integrated circuit dies arranged in a first die array, orientations of the first integrated circuit dies alternating along rows and columns of the first die array; forming a first dielectric layer around the first integrated circuit dies, surfaces of the first dielectric layer and the first integrated circuit dies being planar; bonding second integrated circuit dies to the first integrated circuit dies, the second integrated circuit dies arranged in a second die array, orientations of the second integrated circuit dies alternating along rows and columns of the second die array…” in combination with the remaining limitations. Claims 26-32 are dependent upon claim 25 and are therefore allowable.

Regarding claim 33, the prior art fails to anticipate or render obvious the claimed invention including “…pressing a dielectric layer of the third memory die against dielectric layers of the first logic die, the first memory die, and the second memory die; pressing die connectors of the third memory die against die connectors of the first logic die, the first memory die, and the second memory die; and annealing the first logic die, the first memory die, the second memory die, and the third memory die, wherein a longitudinal axis of the first logic die extends in a first direction, and wherein longitudinal axes of the first memory die, the second memory die, and the third memory die are parallel and extend in a second direction, the first direction being perpendicular to the second direction…” in combination with the remaining limitations. Claims 34 and 35 are dependent upon claim 33 and are therefore allowable.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899